DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2019/0116448 A1) hereinafter “Schmidt.”
As to claim 1, Schmidt discloses a method comprising: 
receiving, at an audio system from a mapping server, information about a first set of acoustic parameters associated with a first space configuration of a local area surrounding the audio system, the mapping server including a virtual model describing acoustic properties of a plurality of physical spaces, each physical space represented with at least one space configuration each having a unique set of acoustic parameters (¶0066-0068. Acoustic parameters corresponding to the current room retrieved from client/server. The acoustic parameters are largely based on the physical dimensions of the room, objects in the room, materials of the room surfaces, etc. and stored on a per-room basis.); 
extrapolating the first set of acoustic parameters into a second set of acoustic parameters associated with a second space configuration of the local area (¶0066 and ¶0085. “Acoustic parameters can be easily and efficiently managed, exchanged, and updated, without having to recreate such parameters every time a user enters a room without having to recreate such parameters every time a user enters a room. In addition, as described below, this configuration can simplify the process of generating acoustic parameters that describe a composite of two or more rooms.” Acoustic parameters updated and can also be composites of two or more rooms.); and 
presenting audio content using the second set of acoustic parameters (¶0064-0068, Figs. 1a-c and 7. Acoustic parameters output for use by the speakers of the wearable head unit.).
Schmidt does not expressly disclose determining a change of an acoustic condition of the local area.
However, Schmidt (¶0068-0069) discloses the acoustic parameters of the room are based on size, shape, position, and orientation of one or more objects in the room. One of ordinary skill in the art would have found it obvious that the position, orientation, etc. of these objects can change which changes the condition of the room and would necessitate new parameters. The motivation being to make sure the acoustic parameters accurately represent the room.
	Schmidt (¶0078-0079, Fig. 9) further discloses each room may have its own acoustic characteristics. Changing rooms or opening doors/windows that acoustically connect the rooms changes the acoustic characteristics of the area.
	As to claim 6, Schmidt discloses wherein the first and second sets of acoustic parameters comprise at least one of: a reverberation time from a sound source to the headset, a reverberant level, a direct to reverberant ratio, a direction of a direct sound from the sound source to the headset, an amplitude of the direct sound, a time of early reflection of a sound from the sound source to the headset, an amplitude of early reflection, a direction of early reflection, room mode frequencies, and room mode locations (¶0064. Acoustic parameters include parameters corresponding to sound attenuation, filtering, phase shift, pitch modulation, etc. Also reverb and echo effects).
	As to claim 7, Schmidt discloses extrapolating the first set of acoustic parameters into the second set of acoustic parameters by adjusting at least one of: the direction of the direct sound, the amplitude of the direct sound, the time of early reflection, the amplitude of early reflection, and the direction of early reflection (¶0064 and ¶0066. Acoustic parameters include parameters corresponding to sound attenuation, i.e. amplitude of the sound. Parameters can be updated and can also be composites.).
	As to claim 8, Schmidt discloses wherein the second set of acoustic parameters forms at least a portion of a reconstructed impulse response for the second space configuration of the local area (¶0085, Fig. 11. Acoustic parameters corresponding to the user's room, the sound source room, and any intermediate rooms, respectively, along with parameters describing their acoustic connections--can be presented to stage 1170, at which point they can be combined into a single composite set of acoustic parameters that can be applied to the sound).
	As to claim 9, Schmidt discloses determining the change of the acoustic condition of the local area by monitoring the acoustic condition over a time period (¶0068-0069 and ¶0078-0079. Determine if acoustic parameters for room exist and if not, create new acoustic parameters. Acoustic parameters of room based on size, shape, position, and orientation of one or more objects in the room, as well as geometry/surfaces/etc. of room itself. Acoustic parameters can be updated. Obvious that update could be due to change in acoustic condition of the room in order to accurately represent the room.).
	As to claim 10, Schmidt discloses presenting the audio content to appear originating from an object within the local area (¶0056, Fig. 1a-c. For instance, real lamp 122A can emit a virtual sound corresponding to the sound effect of the lamp being switched on or off--even if the lamp is not being switched on or off in the real environment.).
	As to claim 11, it is directed towards substantially the same subject matter as claim 1 and is therefore rejected using the same motivation as claim 1 above. Further reference made to Figs. 4-5 showing a communication network between system and server as well as the system including an audio processor and speakers.
	As to claims 16-17, they are rejected under claim 11 using the same motivation as claims 6-7 above.
	As to claim 18, Schmidt discloses an acoustic assembly configured to monitor the acoustic condition of the local area over a time period (¶0068-0069. “One such technique includes determining acoustic parameters based on data from sensors of a wearable device, such as wearable head unit 200.”), wherein
the audio controller is further configured to determine the change of the acoustic condition based on the monitored acoustic condition (¶0068-0069 and ¶0078-0079. Determine if acoustic parameters for room exist and if not, create new acoustic parameters. Acoustic parameters of room based on size, shape, position, and orientation of one or more objects in the room, as well as geometry/surfaces/etc. of room itself. Acoustic parameters can be updated. Obvious that update could be due to change in acoustic condition of the room in order to accurately represent the room.).
	As to claim 19, Schmidt discloses wherein the audio system is integrated into a headset (¶0040, Fig. 2. Mixed reality system 112 can include a wearable head-mounted unit. Obvious that a headset is a wearable head-mounted unit.).
	As to claim 20, it is directed towards substantially the same subject matter as claim 1 and is therefore rejected using the same motivation as claim 1 above.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt, as applied to claims 1 and 11 above, in view of Dalton et al. (US 2008/0243278 A1) hereinafter “Dalton.”
As to claim 5, Schmidt does not expressly disclose extrapolating the first set of acoustic parameters into the second set of acoustic parameters by applying a model approximating acoustics of the local area based on a box of a same volume as the local area.
	Schmidt in view of Dalton discloses extrapolating the first set of acoustic parameters into the second set of acoustic parameters by applying a model approximating acoustics of the local area based on a box of a same volume as the local area (Dalton, ¶0064. “To simulate room acoustics, the spherical head processing module implements a standard shoebox room model where source reflections for each of the six walls are modeled as image sources (hereinafter referred to as `reflection images`).”).
Schmidt and Dalton are analogous art because they are from the same field of endeavor with respect to spatial audio.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use the shoebox model, as taught by Dalton. The motivation would have been that it is a well-known model for simulating room acoustics (Dalton, ¶0064).
	As to claim 15, it is rejected under claim 11 using the same motivation as claim 5 above.

Allowable Subject Matter
Claims 2-4 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Thursday, 8:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES K MOONEY/Primary Examiner, Art Unit 2654